                                                                                                

Exhibit 10.28

 

 

 

 

 

 

 

 

 

 

 

COMMSCOPE HOLDING COMPANY, INC.

AMENDED AND RESTATED

2013 LONG-TERM Incentive PLAN

 

 

 

 

 

 

 

 

 

Amended and Restated effective as of February 21, 2017

 

--------------------------------------------------------------------------------

 

 

COMMSCOPE HOLDING COMPANY, INC.

AMENDED AND RESTATED

2013 LONG-TERM INCENTIVE PLAN

 

ARTICLE 1

 

PURPOSE

1

 

 

 

 

 

1.1

 

General

1

 

 

 

 

 

ARTICLE 2

 

DEFINITIONS

1

 

 

 

 

 

2.1

 

Definitions

1

 

 

 

 

 

ARTICLE 3

 

EFFECTIVE TERM OF PLAN

7

 

 

 

 

 

3.1

 

Effective Date

7

 

 

 

 

 

 

3.2

 

Term of Plan

7

 

 

 

 

 

ARTICLE 4

 

ADMINISTRATION

7

 

 

 

 

 

4.1

 

Committee

7

 

 

 

 

 

 

4.2

 

Actions and Interpretations by the Committee

8

 

 

 

 

 

 

4.3

 

Authority of Committee

8

 

 

 

 

 

 

4.4

 

Delegation

9

 

 

 

 

 

 

4.5

 

Indemnification

9

 

 

 

 

 

ARTICLE 5

 

SHARES SUBJECT TO THE PLAN

9

 

 

 

 

 

5.1

 

Number of Shares

9

 

 

 

 

 

 

5.2

 

Share Counting

10

 

 

 

 

 

 

5.3

 

Stock Distributed

10

 

 

 

 

 

 

5.4

 

Limitation on Awards

10

 

 

 

 

 

ARTICLE 6

 

ELIGIBILITY

11

 

 

 

 

 

6.1

 

General

11

 

 

 

 

 

ARTICLE 7

 

STOCK OPTIONS

11

 

 

 

 

 

7.1

 

General

11

 

 

 

 

 

 

7.2

 

Incentive Stock Options

12

 

 

 

 

 

ARTICLE 8

 

STOCK APPRECIATION RIGHTS

12

 

 

 

 

 

8.1

 

Grant of Stock Appreciation Rights

12

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

                                                                                                

ARTICLE 9

 

RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK UNITS

13

 

 

 

 

 

9.1

 

Grant of Restricted Stock, Restricted Stock Units and Deferred Stock Units

13

 

 

 

 

 

 

9.2

 

Issuance and Restrictions

13

 

 

 

 

 

 

9.3

 

Dividends on Restricted Stock

13

 

 

 

 

 

 

9.4

 

Forfeiture

14

 

 

 

 

 

 

9.5

 

Delivery of Restricted Stock

14

 

 

 

 

 

ARTICLE 10

 

PERFORMANCE AWARDS

14

 

 

 

 

 

10.1

 

Grant of Performance Awards

14

 

 

 

 

 

 

10.2

 

Performance Goals

14

 

 

 

 

 

ARTICLE 11

 

QUALIFIED STOCK-BASED AWARDS

15

 

 

 

 

 

11.1

 

Options and Stock Appreciation Rights

15

 

 

 

 

 

 

11.2

 

Other Awards

15

 

 

 

 

 

 

11.3

 

Performance Goals

16

 

 

 

 

 

 

11.4

 

Inclusions and Exclusions from Performance Criteria

16

 

 

 

 

 

 

11.5

 

Certification of Performance Goals

16

 

 

 

 

 

 

11.6

 

Award Limits

16

 

 

 

 

 

ARTICLE 12

 

DIVIDEND EQUIVALENTS

17

 

 

 

 

 

12.1

 

Grant of Dividend Equivalents

17

 

 

 

 

 

ARTICLE 13

 

STOCK OR OTHER STOCK-BASED AWARDS

17

 

 

 

 

 

13.1

 

Grant of Stock or Other Stock-Based Awards

17

 

 

 

 

 

ARTICLE 14

 

PROVISIONS APPLICABLE TO AWARDS

17

 

 

 

 

 

14.1

 

Award Certificates

17

 

 

 

 

 

 

14.2

 

Form of Payment of Awards

17

 

 

 

 

 

 

14.3

 

Limits on Transfer

17

 

 

 

 

 

 

14.4

 

Beneficiaries

18

 

 

 

 

 

 

14.5

 

Stock Trading Restrictions

18

 

 

 

 

 

 

14.6

 

Acceleration upon Death or Disability

18

 

 

 

 

 

- 2 -

 

 

--------------------------------------------------------------------------------

                                                                                                

 

14.7

 

Effect of a Change in Control

19

 

 

 

 

 

 

14.8

 

Acceleration for Any Other Reason

20

 

 

 

 

 

 

14.9

 

Forfeiture Events

20

 

 

 

 

 

 

14.10

 

Substitute Awards

20

 

 

 

 

 

 

ARTICLE 15

 

CHANGES IN CAPITAL STRUCTURE

20

 

 

 

 

 

15.1

 

Mandatory Adjustments

20

 

 

 

 

 

 

15.2

 

Discretionary Adjustments

21

 

 

 

 

 

 

15.3

 

General

21

 

 

 

 

 

ARTICLE 16

 

AMENDMENT, MODIFICATION AND TERMINATION

21

 

 

 

 

 

16.1

 

Amendment, Modification and Termination

21

 

 

 

 

 

 

16.2

 

Awards Previously Granted

21

 

 

 

 

 

 

16.3

 

Compliance Amendments

22

 

 

 

 

 

ARTICLE 17

 

GENERAL PROVISIONS

22

 

 

 

 

 

17.1

 

Rights of Participants

22

 

 

 

 

 

 

17.2

 

Withholding

23

 

 

 

 

 

 

17.3

 

Special Provisions Related to Section 409A of the Code

23

 

 

 

 

 

 

17.4

 

Unfunded Status of Awards

25

 

 

 

 

 

 

17.5

 

Relationship to Other Benefits

25

 

 

 

 

 

 

17.6

 

Expenses

25

 

 

 

 

 

 

17.7

 

Titles and Headings

25

 

 

 

 

 

 

17.8

 

Gender and Number

25

 

 

 

 

 

 

17.9

 

Fractional Shares

25

 

 

 

 

 

 

17.10

 

Government and Other Regulations

25

 

 

 

 

 

 

 

17.11

 

Governing Law

26

 

 

 

 

 

 

17.12

 

Severability

26

 

 

 

 

 

 

17.13

 

No Limitations on Rights of Company

26

 

 

 

 

 

- 3 -

 

 

--------------------------------------------------------------------------------

 

commscope holding company, inc.

AMENDED AND RESTATED

2013 LONG-TERM INCENTIVE PLAN

 

ARTICLE 1

PURPOSE

 

1.1.GENERAL.  The purpose of the CommScope Holding Company, Inc. Amended and
Restated 2013 Long-Term Incentive Plan (the “Plan”) is to promote the success,
and enhance the value, of CommScope Holding Company, Inc. (the “Company”), by
linking the personal interests of employees, officers, directors and consultants
of the Company or any Affiliate (as defined below) to those of Company
stockholders and by providing such persons with an incentive for outstanding
performance.  The Plan is further intended to provide flexibility to the Company
in its ability to motivate, attract, and retain the services of employees,
officers, directors and consultants upon whose judgment, interest, and special
effort the successful conduct of the Company’s operation is largely
dependent.  Accordingly, the Plan permits the grant of incentive awards from
time to time to selected employees, officers, directors and consultants of the
Company and its Affiliates.

 

1.2HISTORY.  The Plan was originally adopted by the Board on October 4, 2013,
and was approved by the controlling stockholder of the Company on October 4,
2013, in connection with the Company’s initial public offering.  The Plan was
amended and restated by the Compensation Committee of the Board on February 17,
2016, and on February 21, 2017.

 

 

ARTICLE 2

DEFINITIONS

 

2.1.DEFINITIONS.  When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context.  The following words and phrases shall have the following meanings:

 

(a)“Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.

 

(b)“Award” means an award of Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Deferred Stock Units, Performance Awards, Other
Stock-Based Awards, or any other right or interest relating to Stock or cash,
granted to a Participant under the Plan.

 

(c)“Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award.  Award Certificates may be in the form of individual award agreements or
certificates or a program document describing the terms and provisions of an
Award or series of Awards under the Plan.  The Committee may provide for the use
of electronic, internet or other non-paper Award Certificates, and the use of
electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.

 

(d)“Beneficial Owner” shall have the meaning given such term in Rule 13d-3 of
the General Rules and Regulations under the 1934 Act.

 

--------------------------------------------------------------------------------

                                                                                                

 

(e)“Board” means the Board of Directors of the Company.

 

(f)“Cause” as a reason for a Participant’s termination of employment shall have
the meaning assigned such term in the employment, consulting, severance or
similar agreement, if any, between such Participant and the Company or an
Affiliate; provided, however, that if there is no such employment, consulting,
severance or similar agreement in which such term is defined, and unless
otherwise defined in the applicable Award Certificate, “Cause” shall mean any of
the following acts by the Participant, as determined by the Committee: (i) the
commission of any act by the Participant constituting financial dishonesty
against the Company or any of its Affiliates (which act would be chargeable as a
crime under applicable law); (ii) the Participant’s engaging in any other act of
dishonesty, fraud, intentional misrepresentation, moral turpitude, illegality or
harassment which would: (A) materially adversely affect the business or the
reputation of the Company or any of its Affiliates with their respective
then-current or prospective customers, suppliers, lenders and/or other third
parties with whom such entity does or might do business; or (B) expose the
Company or any of its Affiliates to a risk of civil or criminal legal damages,
liabilities or penalties; (iii) the willful and repeated failure by the
Participant to follow the lawful directives of the Board or the Participant’s
supervisor; (iv) any material misconduct, material violation of the Company’s
written policies, or willful and deliberate non-performance of duty by the
Participant in connection with the business affairs of the Company or any of its
Affiliates; or (v) the Participant’s material breach of any employment,
severance, non-competition, non-solicitation, confidential information, or
restrictive covenant agreement (including any Ownership of Work Product
Acknowledgement), or similar agreement, with the Company or an Affiliate. The
determination of the Committee as to the existence of “Cause” shall be
conclusive on the Participant and the Company.  

 

(g)“Change in Control” means and includes the occurrence of any one of the
following events but shall specifically exclude a Public Offering:

 

(i)during any consecutive 12-month period, individuals who, at the beginning of
such period, constitute the Board (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of such Board, provided that any person
becoming a director after the beginning of such 12-month period and whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to the election or removal of directors (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of any Person other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, shall be deemed an Incumbent Director; or

 

(ii)any Person, other than a Principal Stockholder or an Underwriter, becomes a
Beneficial Owner, directly or indirectly, of either (A) 35% or more of the
then-outstanding shares of common stock of the Company (“Company Common Stock”)
or (B) securities of the Company representing 35% or more of the combined voting
power of the Company’s then outstanding securities eligible to vote for the
election of directors (the “Company Voting Securities”); provided, however, that
for purposes of this subsection (ii), the following acquisitions of Company
Common Stock or Company Voting Securities shall not constitute a Change in
Control: (w) an acquisition directly (or

- 2 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

indirectly through Underwriters) from the Company, (x) an acquisition by the
Company or a Subsidiary, (y) an acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary, or (z)
an acquisition pursuant to a Non-Qualifying Transaction (as defined in
subsection (iii) below); or

 

(iii)the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation or other entity (an “Acquisition”),
unless immediately following such Reorganization, Sale or Acquisition: (A) all
or substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the outstanding Company Common Stock and outstanding
Company Voting Securities immediately prior to such Reorganization, Sale or
Acquisition beneficially own, directly or indirectly, more than 35% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Entity”) in substantially the
same proportions as their ownership, immediately prior to such Reorganization,
Sale or Acquisition, of the outstanding Company Common Stock and the outstanding
Company Voting Securities, as the case may be, and (B) no person (other than (x)
the Company or any Subsidiary, (y) the Surviving Entity or its ultimate parent
entity, or (z) any employee benefit plan (or related trust) sponsored or
maintained by any of the foregoing) is the Beneficial Owner, directly or
indirectly, of 35% or more of the total common stock or 35% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Entity, and (C) at least a majority of the members of the board of
directors of the Surviving Entity were Incumbent Directors at the time of the
Board’s approval of the execution of the initial agreement providing for such
Reorganization, Sale or Acquisition (any Reorganization, Sale or Acquisition
which satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a “Non-Qualifying Transaction”); or

 

(iv)approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

(h)“Code” means the Internal Revenue Code of 1986, as amended from time to
time.  For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

 

(i)“Committee” means the committee of the Board described in Article 4.

 

(j)“Company” means CommScope Holding Company, Inc., a Delaware corporation, or
any successor corporation.

 

(k)“Continuous Service” means the absence of any interruption or termination of
service as an employee, officer, consultant or director of the Company or any
Affiliate, as applicable; provided, however, that for purposes of an Incentive
Stock Option “Continuous Service” means the absence of any interruption or
termination of service as an employee of the

- 3 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

Company or any Parent or Subsidiary, as applicable, pursuant to applicable tax
regulations.  Continuous Service shall not be considered interrupted in the
following cases: (i) a Participant transfers employment between the Company and
an Affiliate or between Affiliates, or (ii) in the discretion of the Committee
as specified at or prior to such occurrence, in the case of a spin-off, sale or
disposition of the Participant’s employer from the Company or any Affiliate, or
(iii) any leave of absence authorized in writing by the Company prior to its
commencement; provided, however, that for purposes of Incentive Stock Options,
no such leave may exceed 90 days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract.  If reemployment upon expiration of
a leave of absence approved by the Company is not so guaranteed, on the 91st day
of such leave any Incentive Stock Option held by the Participant shall cease to
be treated as an Incentive Stock Option and shall be treated for tax purposes as
a Nonstatutory Stock Option.  Whether military, government or other service or
other leave of absence shall constitute a termination of Continuous Service
shall be determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive; provided, however,
that for purposes of any Award that is subject to Code Section 409A, the
determination of a leave of absence must comply with the requirements of a “bona
fide leave of absence” as provided in Treas. Reg. Section 1.409A-1(h).  

 

(l)“Covered Employee” means a covered employee as defined in Code Section
162(m)(3)

 

(m)“Deferred Stock Unit” means a right granted to a Participant under Article 9
to receive Shares (or the equivalent value in cash or other property if the
Committee so provides) at a future time as determined by the Committee, or as
determined by the Participant within guidelines established by the Committee in
the case of voluntary deferral elections.

 

(n)“Disability” of a Participant means that the Participant is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.  If the
determination of Disability relates to an Incentive Stock Option, Disability
means Permanent and Total Disability as defined in Section 22(e)(3) of the
Code.  In the event of a dispute, the determination of whether a Participant is
Disabled will be made by the Committee and may be supported by the advice of a
physician competent in the area to which such Disability relates.

 

(o)“Dividend Equivalent” means a right granted with respect to an Award pursuant
to Article 12.

 

(p)“Effective Date” has the meaning assigned such term in Section 3.1.

 

(q)“Eligible Participant” means an employee, officer, consultant or director of
the Company or any Affiliate.  

 

(r)“Exchange” means any national securities exchange on which the Stock may from
time to time be listed or traded.

 

(s)“Fair Market Value,” on any date, means (i) if the Stock is listed on an
Exchange, the closing sales price on such Exchange on such date or, in the
absence of reported sales on such date, the closing sales price on the
immediately preceding date on which sales were reported, or (ii) if the Stock is
not listed on an Exchange, the mean between the bid and offered prices as

- 4 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

quoted by the applicable interdealer quotation system for such date, provided
that if the Stock is not quoted on an interdealer quotation system or it is
determined that the fair market value is not properly reflected by such
quotations, Fair Market Value will be determined by such other method as the
Committee determines in good faith to be reasonable and in compliance with Code
Section 409A.

 

(t)“Full-Value Award” means an Award other than in the form of an Option or SAR,
and which is settled by the issuance of Stock (or at the discretion of the
Committee, settled in cash valued by reference to Stock value).

 

(u)“Good Reason” (or a similar term denoting constructive termination) has the
meaning, if any, assigned such term in the employment, consulting, severance or
similar agreement, if any, between a Participant and the Company or an
Affiliate; provided, however, that if there is no such employment, consulting,
severance or similar agreement in which such term is defined, “Good Reason”
shall have the meaning, if any, given such term in the applicable Award
Certificate.  If not defined in either such document, the term “Good Reason” as
used herein shall not apply to a particular Award.

 

(v)“Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process.  Notice of the grant shall be provided to the grantee
within a reasonable time after the Grant Date.

 

(w)“Incentive Stock Option” means an Option that is intended to be an incentive
stock option and meets the requirements of Section 422 of the Code or any
successor provision thereto.

 

(x)“Independent Directors” means those members of the Board who qualify at any
given time as an “independent” director under the applicable rules of each
Exchange on which the Shares are listed, and as a “non-employee” director under
Rule 16b-3 of the 1934 Act.

 

(y)“Non-Employee Director” means a director of the Company who is not a common
law employee of the Company or an Affiliate.

 

(z)“Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.

 

(aa)“Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods.  An Option
may be either an Incentive Stock Option or a Nonstatutory Stock Option.

 

(bb)“Other Stock-Based Award” means a right, granted to a Participant under
Article 13 that relates to or is valued by reference to Stock or other Awards
relating to Stock.

 

(cc)“Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.

 

- 5 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

(dd)“Participant” means an Eligible Participant who has been granted an Award
under the Plan; provided that in the case of the death of a Participant, the
term “Participant” refers to a beneficiary designated pursuant to Section 14.4
or the legal guardian or other legal representative acting in a fiduciary
capacity on behalf of the Participant under applicable state law and court
supervision.

 

(ee)“Performance Award” means any award granted under the Plan pursuant to
Article 10.

 

(ff)“Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.

 

(gg)“Plan” means the CommScope Holding Company, Inc. Amended and Restated 2013
Long-Term Incentive Plan, as amended from time to time.

 

(hh)“Principal Stockholder” means Carlyle-CommScope Holdings, L.P. (the “LP”), a
Delaware limited partnership, or any subsidiary or parent thereof, or any entity
that directly or through one or more intermediaries controls, is controlled by
or is under common control with, the LP.

 

(ii) “Public Offering” means a public offering of any class or series of the
Company’s equity securities pursuant to a registration statement filed by the
Company under the 1933 Act.

 

(jj)“Qualified Performance-Based Award” means an Award that is either (i)
intended to qualify for the Section 162(m) Exemption and is made subject to
performance goals based on Qualified Business Criteria as set forth in Section
11.2, or (ii) an Option or SAR having an exercise price equal to or greater than
the Fair Market Value of the underlying Stock as of the Grant Date.

 

(kk)“Qualified Business Criteria” means one or more of the Business Criteria
listed in Section 11.2 upon which performance goals for certain Qualified
Performance-Based Awards may be established by the Committee.

 

(ll)“Restricted Stock” means Stock granted to a Participant under Article 9 that
is subject to certain restrictions and to risk of forfeiture.

 

(mm)“Restricted Stock Unit” means the right granted to a Participant under
Article 9 to receive shares of Stock (or the equivalent value in cash or other
property if the Committee so provides) in the future, which right is subject to
certain restrictions and to risk of forfeiture.

 

(nn)“Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code or any successor provision thereto.

 

(oo)“Shares” means shares of the Company’s Stock.  If there has been an
adjustment or substitution with respect to the Shares (whether or not pursuant
to Article 14), the term “Shares” shall also include any shares of stock or
other securities that are substituted for Shares or into which Shares are
adjusted.

 

- 6 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

(pp)“Specified Employee” has the meaning given such term in Code Section 409A
and the final regulations thereunder.

 

(qq)“Stock” means the $0.01 par value common stock of the Company and such other
securities of the Company as may be substituted for Stock pursuant to Article
15.

 

(rr)“Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a Share as of the date of exercise of the SAR over the base
price of the SAR, all as determined pursuant to Article 8.

 

(ss)“Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.

 

(tt)“Underwriter” means a broker, underwriter or financial institution that
acquires such shares as part of a firm commitment or similar underwriting or
distribution process pursuant to which the subject shares of stock are being
held for further distribution.

 

(uu)“1933 Act” means the Securities Act of 1933, as amended from time to time.

 

(vv)“1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

ARTICLE 3

EFFECTIVE TERM OF PLAN

 

3.1.EFFECTIVE DATE.  Subject to the approval of the Plan by the Company’s
stockholders within 12 months after the Plan’s adoption by the Board, the Plan
will become effective on the date that it is adopted by the Board (the
“Effective Date”).

 

3.2.TERMINATION OF PLAN.  Unless earlier terminated as provided herein, the Plan
shall continue in effect until the tenth anniversary of the Effective Date or,
if the stockholders approve an amendment to the Plan that increases the number
of Shares subject to the Plan, the tenth anniversary of the date of such
approval.  The termination of the Plan on such date shall not affect the
validity of any Award outstanding on the date of termination, which shall
continue to be governed by the applicable terms and conditions of the Plan.  

 

ARTICLE 4

ADMINISTRATION

 

4.1.COMMITTEE.  The Plan shall be administered by a Committee appointed by the
Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board.  Any director appointed to serve on the Committee who is not an
Independent Director shall abstain from participating in any decision to make or
administer Awards that are made to Eligible Participants who at the time of
consideration for such Award are persons subject to the short-swing profit rules
of Section 16 of the 1934 Act.  However, the mere fact that a Committee member
shall fail to qualify as an Independent Director or shall fail to abstain from
such action shall not invalidate any Award made by the Committee which Award is
otherwise validly made

- 7 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

under the Plan.  The members of the Committee shall be appointed by, and may be
changed at any time and from time to time in the discretion of, the
Board.  Unless and until changed by the Board, the Compensation Committee of the
Board is designated as the Committee to administer the Plan.  The Board may
reserve to itself any or all of the authority and responsibility of the
Committee under the Plan or may act as administrator of the Plan for any and all
purposes.  To the extent the Board has reserved any authority and responsibility
or during any time that the Board is acting as administrator of the Plan, it
shall have all the powers and protections of the Committee hereunder, and any
reference herein to the Committee (other than in this Section 4.1) shall include
the Board.  To the extent any action of the Board under the Plan conflicts with
actions taken by the Committee, the actions of the Board shall control.  

 

4.2.ACTION AND INTERPRETATIONS BY THE COMMITTEE.  For purposes of administering
the Plan, the Committee may from time to time adopt rules, regulations,
guidelines and procedures for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the Plan, as the
Committee may deem appropriate.  The Committee may correct any defect, supply
any omission or reconcile any inconsistency in the Plan or in any Award in the
manner and to the extent it deems necessary to carry out the intent of the
Plan.  The Committee’s interpretation of the Plan, any Awards granted under the
Plan, any Award Certificate and all decisions and determinations by the
Committee with respect to the Plan are final, binding, and conclusive on all
parties and shall be given the maximum deference permitted by applicable
law.  Each member of the Committee is entitled to, in good faith, rely or act
upon any report or other information furnished to that member by any officer or
other employee of the Company or any Affiliate, the Company’s or an Affiliate’s
independent certified public accountants, Company counsel or any executive
compensation consultant or other professional retained by the Company to assist
in the administration of the Plan.  No member of the Committee will be liable
for any good faith determination, act or omission in connection with the Plan or
any Award.

 

4.3.AUTHORITY OF COMMITTEE.  Except as provided in Section 4.1 hereof, the
Committee has the exclusive power, authority and discretion to:

 

 

(a)

grant Awards;

 

 

(b)

designate Participants;

 

(c)determine the type or types of Awards to be granted to each Participant;

 

(d)determine the number of Awards to be granted and the number of Shares or
dollar amount to which an Award will relate;

 

(e)determine the terms and conditions of any Award granted under the Plan;

 

(f)prescribe the form of each Award Certificate, which need not be identical for
each Participant;

 

(g)decide all other matters that must be determined in connection with an Award;

 

(h)establish, adopt or revise any rules, regulations, guidelines or procedures
as it may deem necessary or advisable to administer the Plan;

 

(i)make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;

 

- 8 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

(j)amend the Plan or any Award Certificate as provided herein; and

 

(k)adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of the United States or any
non-U.S. jurisdictions in which the Company or any Affiliate may operate, in
order to assure the viability of the benefits of Awards granted to participants
located in the United States or such other jurisdictions and to further the
objectives of the Plan.

 

Notwithstanding any of the foregoing, grants of Awards to Non-Employee Directors
hereunder shall (i) be subject to the applicable award limits set forth in
Sections 5.1 and 5.4 hereof, and (ii) be made only in accordance with the terms,
conditions and parameters of a plan, program or policy for the compensation of
Non-Employee Directors as in effect from time to time that is approved and
administered by the Board or the Committee.  The Committee may not make other
discretionary grants hereunder to Non-Employee Directors.

 

4.4.DELEGATION.  The Committee may, by resolution, expressly delegate to a
special committee, consisting of one or more directors who may but need not be
officers of the Company, the authority, within specified parameters as to the
number and terms of Awards, to (i) designate officers and/or employees of the
Company or any of its Affiliates to be recipients of Awards under the Plan, and
(ii) to determine the number of such Awards to be received by any such
Participants; provided, however, that such delegation of duties and
responsibilities to an officer of the Company may not be made with respect to
the grant of Awards to eligible participants who are subject to Section 16(a) of
the 1934 Act at the Grant Date.  The acts of such delegates shall be treated
hereunder as acts of the Committee and such delegates shall report regularly to
the Committee regarding the delegated duties and responsibilities and any Awards
so granted.  

 

4.5.INDEMNIFICATION.  Each person who is or shall have been a member of the
Committee, or of the Board, or an officer of the Company to whom authority was
delegated in accordance with this Article 4 shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by him or her in settlement thereof, with the Company’s approval, or paid by him
or her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute.  The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s Amended and Restated Certificate of
Incorporation, as amended from time to time, or Amended and Restated Bylaws, as
amended from time to time, as a matter of law, or otherwise, or any power that
the Company may have to indemnify them or hold them harmless.

 

ARTICLE 5

SHARES SUBJECT TO THE PLAN

 

5.1.NUMBER OF SHARES.  Subject to adjustment as provided in Sections 5.2 and
Section 15.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 18,565,383.  The maximum
number of Shares that may be issued upon exercise of Incentive Stock Options
granted under the Plan shall be 18,565,383.  

- 9 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

 

5.2.SHARE COUNTING.  Shares covered by an Award shall be subtracted from the
Plan share reserve as of the Grant Date, but shall be added back to the Plan
share reserve in accordance with this Section 5.2.

 

(a)To the extent that all or a portion of an Award is canceled, terminates,
expires, is forfeited or lapses for any reason, including by reason of failure
to meet time-based and/or performance-based vesting requirements, any unissued
or forfeited Shares originally subject to the Award will be added back to the
Plan share reserve and again be available for issuance pursuant to Awards
granted under the Plan.

 

(b)Shares subject to Awards settled in cash will be added back to the Plan share
reserve and again be available for issuance pursuant to Awards granted under the
Plan.

 

(c)The full number of Shares subject to an Option shall count against the number
of Shares remaining available for issuance pursuant to Awards made under the
Plan, even if the exercise price of an Option is satisfied through
net-settlement or by delivering Shares to the Company (by either actual delivery
or attestation).

 

(d)The full number of Shares subject to a SAR shall count against the number of
Shares remaining available for issuance pursuant to Awards made under the Plan
(rather than the net number of Shares actually delivered upon exercise).

 

(e)Shares withheld from an Award to satisfy tax withholding requirements shall
count against the number of Shares remaining available for issuance pursuant to
Awards granted under the Plan, and Shares delivered by a participant to satisfy
tax withholding requirements shall not be added to the Plan share reserve.

 

(f)Substitute Awards granted pursuant to Section 14.10 of the Plan shall not
count against the Shares otherwise available for issuance under the Plan under
Section 5.1.

 

(g)Subject to applicable Exchange requirements, shares available under a
stockholder-approved plan of a company acquired by the Company (as appropriately
adjusted to Shares to reflect the transaction) may be issued under the Plan
pursuant to Awards granted to individuals who were not employees of the Company
or its Affiliates immediately before such transaction and will not count against
the maximum share limitation specified in Section 5.1.

 

5.3.STOCK DISTRIBUTED.  Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

 

5.4.LIMITATION ON AWARDS.  Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Article 15):

 

(a)Options.  The maximum number of Options granted under the Plan in any
calendar year to any one Participant shall be for 8,000,000 Shares.

 

(b)SARs.  The maximum number of Stock Appreciation Rights granted under the Plan
in any calendar year to any one Participant shall be with respect to 8,000,000
Shares.

 

- 10 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

(c)Performance Awards.  With respect to any one calendar year (i) the maximum
amount that may be paid to any one Participant for Performance Awards payable in
cash or property other than Shares shall be $10,000,000 and (ii) the maximum
number of Shares that may be paid to any one Participant for Performance Awards
payable in Stock shall be 4,000,000 Shares.  For purposes of applying these
limits in the case of multi‑year performance periods, the amount of cash or
property or number of Shares deemed paid with respect to any one calendar year
is the total amount payable or Shares earned for the performance period divided
by the number of calendar year periods in the performance period.  

 

(d)Awards to Non-Employee Directors.  With respect to any one calendar year, the
aggregate compensation that may be granted to any non-employee director,
including all meeting fees, cash retainers and retainers granted in the form of
Awards, shall not exceed $1,000,000, or $2,000,000 in the case of a non-employee
Chairman of the Board or Lead Director.  For purposes of such limit, the value
of Awards will determined based on the aggregate Grant Date fair value of all
awards issued to the director in such year (computed in accordance with
applicable financial accounting rules).

 

ARTICLE 6

ELIGIBILITY

 

6.1.GENERAL.  Awards may be granted only to Eligible Participants.  Incentive
Stock Options may be granted only to Eligible Participants who are employees of
the Company or a Parent or Subsidiary as defined in Section 424(e) and (f) of
the Code.  Eligible Participants who are service providers to an Affiliate may
be granted Options or SARs under this Plan only if the Affiliate qualifies as an
“eligible issuer of service recipient stock” within the meaning of Treas. Reg.
Section 1.409A-1(b)(5)(iii)(E) of the final regulations under Code Section 409A.

 

ARTICLE 7

STOCK OPTIONS

 

7.1.GENERAL.  The Committee is authorized to grant Options to Participants on
the following terms and conditions:

 

(a)EXERCISE PRICE.  The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 14.10)
shall not be less than the Fair Market Value as of the Grant Date.

 

(b)PROHIBITION ON REPRICING.  Except as otherwise provided in Article 15,
without the prior approval of stockholders of the Company: (i) the exercise
price of an Option may not be reduced, directly or indirectly, (ii) an Option
may not be cancelled in exchange for cash, other Awards, or Options or SARs with
an exercise or base price that is less than the exercise price of the original
Option, or otherwise, and (iii) the Company may not repurchase an Option for
value (in cash or otherwise) from a Participant if the current Fair Market Value
of the Shares underlying the Option is lower than the exercise price per share
of the Option

 

(c)TIME AND CONDITIONS OF EXERCISE.  The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(e).  The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested.  

- 11 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

 

(d)PAYMENT.  The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, and the methods by which
Shares shall be delivered or deemed to be delivered to Participants.  As
determined by the Committee at or after the Grant Date, payment of the exercise
price of an Option may be made in, in whole or in part, in the form of (i) cash
or cash equivalents, (ii) delivery (by either actual delivery or attestation) of
previously-acquired Shares based on the Fair Market Value of the Shares on the
date the Option is exercised, (iii) withholding of Shares from the Option based
on the Fair Market Value of the Shares on the date the Option is exercised, (iv)
broker-assisted market sales, or (iv) any other “cashless exercise”
arrangement.  

 

(e)EXERCISE TERM.  Except for Nonstatutory Options granted to Participants
outside the United States, no Option granted under the Plan shall be exercisable
for more than ten years from the Grant Date.  

 

(f)NO DEFERRAL FEATURE.  No Option shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the Option.

 

(g)NO DIVIDEND EQUIVALENTS.  No Option shall provide for Dividend Equivalents.

 

7.2.INCENTIVE STOCK OPTIONS.  The terms of any Incentive Stock Options granted
under the Plan must comply with the requirements of Section 422 of the
Code.  Without limiting the foregoing, any Incentive Stock Option granted to a
Participant who at the Grant Date owns more than 10% of the voting power of all
classes of shares of the Company must have an exercise price per Share of not
less than 110% of the Fair Market Value per Share on the Grant Date and an
Option term of not more than five years.  If all of the requirements of Section
422 of the Code (including the above) are not met, the Option shall
automatically become a Nonstatutory Stock Option.

 

ARTICLE 8

STOCK APPRECIATION RIGHTS

 

8.1.GRANT OF Stock Appreciation Rights.  The Committee is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:

 

(a)RIGHT TO PAYMENT.  Upon the exercise of a SAR, the Participant has the right
to receive, for each Share with respect to which the SAR is being exercised, the
excess, if any, of:

 

(1)The Fair Market Value of one Share on the date of exercise; over

 

(2)The base price of the SAR as determined by the Committee and set forth in the
Award Certificate, which shall not be less than the Fair Market Value of one
Share on the Grant Date.

 

(b)PROHIBITION ON REPRICING.  Except as otherwise provided in Article 15,
without the prior approval of stockholders of the Company: (i) the base price of
a SAR may not be reduced, directly or indirectly, (ii) a SAR may not be
cancelled in exchange for cash, other Awards, or Options or SARs with an
exercise or base price that is less than the base price of the

- 12 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

original SAR, or otherwise, and (iii) the Company may not repurchase a SAR for
value (in cash or otherwise) from a Participant if the current Fair Market Value
of the Shares underlying the SAR is lower than the base price per share of the
SAR.

 

(c)TIME AND CONDITIONS OF EXERCISE.  The Committee shall determine the time or
times at which a SAR may be exercised in whole or in part.  Except for SARs
granted to Participants outside the United States, no SAR shall be exercisable
for more than ten years from the Grant Date.

 

(d)NO DEFERRAL FEATURE.  No SAR shall provide for any feature for the deferral
of compensation other than the deferral of recognition of income until the
exercise or disposition of the SAR.

 

(e)NO DIVIDEND EQUIVALENTS.  No SAR shall provide for Dividend Equivalents.

 

(f)OTHER TERMS.  All SARs shall be evidenced by an Award Certificate.  Subject
to the limitations of this Article 8, the terms, methods of exercise, methods of
settlement, form of consideration payable in settlement (e.g., cash, Shares or
other property), and any other terms and conditions of the SAR shall be
determined by the Committee at the time of the grant and shall be reflected in
the Award Certificate.

 

ARTICLE 9

RESTRICTED STOCK, RESTRICTED STOCK UNITS

AND DEFERRED STOCK UNITS

 

9.1.GRANT OF RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK
UNITS.  The Committee is authorized to make Awards of Restricted Stock,
Restricted Stock Units or Deferred Stock Units to Participants in such amounts
and subject to such terms and conditions as may be selected by the
Committee.  An Award of Restricted Stock, Restricted Stock Units or Deferred
Stock Units shall be evidenced by an Award Certificate setting forth the terms,
conditions, and restrictions applicable to the Award.

 

9.2.ISSUANCE AND RESTRICTIONS.  Restricted Stock, Restricted Stock Units or
Deferred Stock Units shall be subject to such restrictions on transferability
and other restrictions as the Committee may impose (including, for example,
limitations on the right to vote Restricted Stock or the right to receive
dividends on the Restricted Stock).  These restrictions may lapse separately or
in combination at such times, under such circumstances, in such installments,
upon the satisfaction of performance goals or otherwise, as the Committee
determines at the time of the grant of the Award or thereafter.  Except as
otherwise provided in an Award Certificate or any special Plan document
governing an Award, a Participant shall have none of the rights of a stockholder
with respect to Restricted Stock Units or Deferred Stock Units until such time
as Shares of Stock are paid in settlement of such Awards.  

 

9.3DIVIDENDS ON RESTRICTED STOCK.  In the case of Restricted Stock, the
Committee may provide that ordinary cash dividends declared on the Shares before
they are vested (i) will be forfeited, (ii) will be deemed to have been
reinvested in additional Shares or otherwise reinvested (subject to Share
availability under Section 5.1 hereof), or (iii) in the case of Restricted Stock
that is not subject to performance-based vesting, will be paid or distributed to
the Participant as accrued (in which case, such dividends must be paid or
distributed no later than the 15th day of the 3rd month following the later of
(A) the calendar year in which the corresponding dividends were paid to
stockholders, or (B) the

- 13 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

first calendar year in which the Participant’s right to such dividends is no
longer subject to a substantial risk of forfeiture).  

 

9.4.FORFEITURE.  Subject to the terms of the Award Certificate and except as
otherwise determined by the Committee at the time of the grant of the Award or
thereafter, upon termination of Continuous Service during the applicable
restriction period or upon failure to satisfy a performance goal during the
applicable restriction period, Restricted Stock or Restricted Stock Units that
are at that time subject to restrictions shall be forfeited.

 

9.5.DELIVERY OF RESTRICTED STOCK.  Shares of Restricted Stock shall be delivered
to the Participant at the Grant Date either by book-entry registration or by
delivering to the Participant, or a custodian or escrow agent (including,
without limitation, the Company or one or more of its employees) designated by
the Committee, a stock certificate or certificates registered in the name of the
Participant.  If physical certificates representing shares of Restricted Stock
are registered in the name of the Participant, such certificates must bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock.

 

ARTICLE 10

PERFORMANCE AWARDS

 

10.1.GRANT OF PERFORMANCE AWARDS.  The Committee is authorized to grant any
Award under this Plan, including cash-based Awards, with performance-based
vesting criteria, on such terms and conditions as may be selected by the
Committee.  Any such Awards with performance-based vesting criteria are referred
to herein as Performance Awards. The Committee shall have the complete
discretion to determine the number of Performance Awards granted to each
Participant and to designate the provisions of such Performance Awards as
provided in Section 4.3.  All Performance Awards shall be evidenced by an Award
Certificate or a written program established by the Committee, pursuant to which
Performance Awards are awarded under the Plan under uniform terms, conditions
and restrictions set forth in such written program.

 

10.2.PERFORMANCE GOALS.  The Committee may establish performance goals for
Performance Awards which may be based on any criteria selected by the
Committee.  Such performance goals may be described in terms of Company-wide
objectives or in terms of objectives that relate to the performance of the
Participant, an Affiliate or a division, region, department or function within
the Company or an Affiliate.  If the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company or
the manner in which the Company or an Affiliate conducts its business, or other
events or circumstances render performance goals to be unsuitable, the Committee
may modify such performance goals in whole or in part, as the Committee deems
appropriate.  If a Participant is promoted, demoted or transferred to a
different business unit or function during a performance period, the Committee
may determine that the performance goals or performance period are no longer
appropriate and may (i) adjust, change or eliminate the performance goals or the
applicable performance period as it deems appropriate to make such goals and
period comparable to the initial goals and period, or (ii) make a cash payment
to the participant in an amount determined by the Committee, which for Options
or SARs may include payment equal to the excess of the Fair Market Value of the
underlying stock, as of the date of such promotion, demotion or transfer, over
the exercise or base price of the Award.  The foregoing two sentences shall not
apply with respect to a Performance Award that is intended to be a Qualified
Performance-Based Award if the recipient of such award (a) was a Covered
Employee on the date of the proposed modification, adjustment, change or
elimination of the performance goals or performance period, or (b) in the
reasonable judgment of the Committee, may be a Covered Employee on the date the
Performance Award is expected to be paid.

- 14 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

 

ARTICLE 11

QUALIFIED PERFORMANCE-BASED AWARDS

 

11.1.OPTIONS AND STOCK APPRECIATION RIGHTS.  The provisions of the Plan are
intended to ensure that all Options and Stock Appreciation Rights granted
hereunder to any Covered Employee shall qualify for the Section 162(m)
Exemption.

 

11.2.OTHER AWARDS.  When granting any other Award, the Committee may designate
such Award as a Qualified Performance-Based Award, based upon a determination
that the recipient is or may be a Covered Employee with respect to such Award,
and the Committee wishes such Award to qualify for the Section 162(m)
Exemption.  If an Award is so designated, the Committee shall establish
performance goals for such Award within the time period prescribed by Section
162(m) of the Code based on one or more of the following Qualified Business
Criteria, which may be expressed in terms of Company-wide objectives or in terms
of objectives that relate to the performance of an Affiliate or a division,
region, department, function or business unit within the Company or an
Affiliate:

 

 

•

Revenue (total revenue or other revenue measures)

 

•

Sales

 

•

Profit (net profit, gross profit, operating profit, economic profit, profit
margins or other profit measures, before or after tax)

 

•

Earnings (EBIT, EBITDA, earnings per share, or other corporate earnings
measures)

 

•

Income (before or after taxes, operating income or other income measures)

 

•

Cash (cash flow, cash generation or other cash measures)

 

•

Stock price or performance

 

•

Total stockholder return (stock price appreciation plus reinvested dividends
divided by beginning share price)

 

•

Economic value added or stockholder value added

 

•

Return measures (including, but not limited to, return on assets, capital,
equity, investments or sales, and cash flow return on assets, capital, equity,
investments or sales)

 

•

Market share or position

 

•

Improvements in capital structure

 

•

Expenses (expense management, expense ratio, expense efficiency ratios or other
cost or expense measures)

 

•

Business expansion (acquisitions)

 

•

Internal rate of return or increase in net present value

 

•

Productivity measures

 

•

Cost reduction measures

 

•

Strategic plan development and implementation

 

Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms, in percentages, or in terms of growth from
period to period or growth rates over time, as well as measured relative to the
performance of a group of comparator companies, or a published or special index,
or a stock market index, that the Committee deems appropriate.  Performance
Goals need not be based upon an increase or positive result under a business
criterion and could include, for example, the maintenance of the status quo or
the limitation of economic losses (measured, in each case, by reference to a
specific business criterion).

 

- 15 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

11.3.PERFORMANCE GOALS.  Each Qualified Performance-Based Award (other than a
market-priced Option or SAR) shall be earned, vested and payable (as applicable)
only upon the achievement of performance goals established by the Committee
based upon one or more of the Qualified Business Criteria, together with the
satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate; provided, however, that the Committee
may provide, either in connection with the grant thereof or by amendment
thereafter, that achievement of such performance goals will be waived, in whole
or in part, upon (i) the termination of employment of a Participant by reason of
death or Disability, or (ii) the occurrence of a Change in Control. Performance
periods established by the Committee for any such Qualified Performance-Based
Award may be as short as three months and may be any longer period.  In
addition, the Committee has the right, in connection with the grant of a
Qualified Performance-Based Award, to exercise negative discretion to determine
that the portion of such Award actually earned, vested and/or payable (as
applicable) shall be less than the portion that would be earned, vested and/or
payable based solely upon application of the applicable performance goals.

 

11.4.INCLUSIONS AND EXCLUSIONS FROM PERFORMANCE CRITERIA.  The Committee may
provide in any Qualified Performance-Based Award, at the time the performance
goals are established, that any evaluation of performance shall exclude or
otherwise objectively adjust for any specified circumstance or event that occurs
during a performance period, including by way of example but without limitation
the following: (a) asset write-downs or impairment charges; (b) litigation or
claim judgments or settlements; (c) the effect of changes in tax laws,
accounting principles or other laws or provisions affecting reported results;
(d) accruals for reorganization and restructuring programs; (e) unusual or
infrequently occurring items as described in Accounting Standards Codification
Topic 225-20 (or any successor pronouncements thereto) and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in our annual report to stockholders for the applicable year; (f)
acquisitions or divestitures; (g) any other specific, unusual or nonrecurring
events, or objectively determinable category thereof, including discontinued
operations  or changes in the Company’s fiscal year; and (h) foreign exchange
gains and losses.  To the extent such inclusions or exclusions affect Awards to
Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.

 

11.5.CERTIFICATION OF PERFORMANCE GOALS.  Any payment of a Qualified
Performance-Based Award granted with performance goals pursuant to Section 11.3
above shall be conditioned on the written certification of the Committee in each
case that the performance goals and any other material conditions were
satisfied.  Except as specifically provided in Section 11.3, no Qualified
Performance-Based Award held by a Covered Employee or by an employee who in the
reasonable judgment of the Committee may be a Covered Employee on the date of
payment, may be amended, nor may the Committee exercise any discretionary
authority it may otherwise have under the Plan with respect to a Qualified
Performance-Based Award under the Plan, in any manner to waive the achievement
of the applicable performance goal based on Qualified Business Criteria or to
increase the amount payable pursuant thereto or the value thereof, or otherwise
in a manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption.

 

11.6.AWARD LIMITS.  Section 5.4 sets forth, with respect to any one calendar
year period, (i) the maximum number of time-vesting Options or SARs that may be
granted to any one Participant, (ii) the maximum amount that may be paid to any
one Participant for Performance Awards payable in cash or property other than
Shares, and (iii) the maximum number of Shares that may be paid to any one
Participant for Performance Awards payable in Stock.

 

ARTICLE 12

- 16 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

DIVIDEND EQUIVALENTS

 

12.1.GRANT OF DIVIDEND EQUIVALENTS.  The Committee is authorized to grant
Dividend Equivalents with respect to Full-Value Awards granted hereunder,
subject to such terms and conditions as may be selected by the
Committee.  Dividend Equivalents shall entitle the Participant to receive
payments equal to ordinary cash dividends or distributions with respect to all
or a portion of the number of Shares subject to a Full-Value Award, as
determined by the Committee.  The Committee may provide that Dividend
Equivalents (i) will be deemed to have been reinvested in additional Shares or
otherwise reinvested, or (ii) except in the case of Performance Awards, will be
paid or distributed to the Participant as accrued (in which case, such Dividend
Equivalents must be paid or distributed no later than the 15th day of the 3rd
month following the later of (A) the calendar year in which the corresponding
dividends were paid to stockholders, or (B) the first calendar year in which the
Participant’s right to such Dividends Equivalents is no longer subject to a
substantial risk of forfeiture).    

 

ARTICLE 13

STOCK OR OTHER STOCK-BASED AWARDS

 

13.1.GRANT OF STOCK OR OTHER STOCK-BASED AWARDS.  The Committee is authorized,
subject to limitations under applicable law, to grant to Participants such other
Awards that are payable in, valued in whole or in part by reference to, or
otherwise based on or related to Shares, as deemed by the Committee to be
consistent with the purposes of the Plan, including without limitation Shares
awarded purely as a “bonus” and not subject to any restrictions or conditions,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Shares, and Awards valued by reference to book value per Share
(or net asset value per Share) or the value of securities of or the performance
of specified Parents or Subsidiaries.  The Committee shall determine the terms
and conditions of such Awards.

 

ARTICLE 14

PROVISIONS APPLICABLE TO AWARDS

 

14.1.AWARD CERTIFICATES.  Each Award shall be evidenced by an Award
Certificate.  Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Committee.

 

14.2.FORM OF PAYMENT FOR AWARDS.  At the discretion of the Committee, payment of
Awards may be made in cash, Stock, a combination of cash and Stock, or any other
form of property as the Committee shall determine.  In addition, payment of
Awards may include such terms, conditions, restrictions and/or limitations, if
any, as the Committee deems appropriate, including, in the case of Awards paid
in the form of Stock, restrictions on transfer and forfeiture
provisions.  Further, payment of Awards may be made in the form of a lump sum,
or in installments, as determined by the Committee.

 

14.3.LIMITS ON TRANSFER.  No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate.  No unexercised or restricted
Award shall be assignable or transferable by a Participant other than by will or
the laws of descent and distribution; provided, however, that the Committee may
(but need not) permit other transfers (other than transfers for value) where the
Committee concludes that such transferability (i) does not result in accelerated
taxation, (ii) does not cause any Option intended to be an Incentive Stock
Option to fail to be described in Code Section 422(b), and (iii) is otherwise
appropriate and desirable, taking into account any factors deemed

- 17 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

relevant, including without limitation, state or federal tax or securities laws
applicable to transferable Awards.

 

14.4.BENEFICIARIES.  Notwithstanding Section 14.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death.  A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee.  If no beneficiary has been designated or survives the
Participant, any payment due to the Participant shall be made to the
Participant’s estate.  Subject to the foregoing, a beneficiary designation may
be changed or revoked by a Participant, in the manner provided by the Company,
at any time provided the change or revocation is filed with the Committee.

 

14.5.STOCK TRADING RESTRICTIONS.  All Stock issuable under the Plan is subject
to any stop-transfer orders and other restrictions as the Committee deems
necessary or advisable to comply with federal or state securities laws, rules
and regulations and the rules of any Exchange or automated quotation system on
which the Stock is listed, quoted, or traded.  The Committee may place legends
on any Stock certificate or issue instructions to the transfer agent to
reference restrictions applicable to the Stock.

 

14.6.ACCELERATION UPON DEATH OR DISABILITY.  Except as otherwise provided in the
Award Certificate or any special Plan document governing an Award, upon the
termination of a person’s Continuous Service by reason of death or Disability:

 

(i)each of that Participant’s outstanding Options and SARs, or the portions of
such outstanding Options and SARs, as applicable, that are solely subject to
time-based vesting requirements shall become vested and fully exercisable as of
the date of termination;  

 

(ii)each of that Participant’s other outstanding Awards, or the portions of such
other outstanding Awards, as applicable, that are solely subject to time-based
vesting restrictions shall become vested, and such restrictions shall lapse as
of the date of termination; and

 

(iii)each of that Participant’s outstanding Options, SARs and other Awards, or
the portions of such outstanding Options, SARs and other Awards, as applicable,
that are solely subject to performance-vesting requirements or restrictions (the
“Performance-Vesting Awards”) shall be prorated by multiplying the number of
shares or units underlying such Performance-Vesting Award by a fraction, the
numerator of which is the number of days elapsed from the commencement of the
applicable performance period through the date of termination, and the
denominator of which is the number of days in such performance period (each a
“Prorated Portion”).  The Prorated Portion shall not expire on account of the
Participant’s termination and shall remain eligible to vest based upon actual
performance over the applicable performance period, as provided in the Award
Certificate or other special Plan document governing the Award.  The remainder
of each Performance-Vesting Award (the non-Prorated Portion) shall be forfeited
and canceled as of the date of termination.

 

To the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Nonstatutory Stock Options.

 

- 18 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

14.7.EFFECT OF A CHANGE IN CONTROL.  The provisions of this Section 14.7 shall
apply in the case of a Change in Control, unless otherwise provided in the Award
Certificate or any special Plan document or separate agreement with a
Participant governing an Award.

 

(a)Awards Assumed or Substituted by Surviving Entity.  With respect to Awards
assumed by the Surviving Entity or otherwise equitably converted or substituted
in connection with a Change in Control: if within two years after the effective
date of the Change in Control, a Participant’s employment is terminated without
Cause or the Participant resigns for Good Reason, then (i) all of that
Participant’s outstanding Options, SARs and other Awards in the nature of rights
that may be exercised shall become fully exercisable, (ii) all time-based
vesting restrictions on his or her outstanding Awards shall lapse, and (iii) the
payout level under all of that Participant’s performance-based Awards that were
outstanding immediately prior to effective time of the Change in Control shall
be determined and deemed to have been earned as of the date of termination based
upon (A) an assumed achievement of all relevant performance goals at the
“target” level if the date of termination occurs during the first half of the
applicable performance period, or (B) the actual level of achievement of all
relevant performance goals against target (measured as of the end of the
calendar quarter immediately preceding the date of termination), if the date of
termination occurs during the second half of the applicable performance period,
and, in either such case, there shall be a prorata payout to such Participant
within sixty (60) days following the date of termination of employment (unless a
later date is required by Section 17.3 hereof), based upon the length of time
within the performance period that has elapsed prior to the date of termination
of employment.  With regard to each Award, a Participant shall not be considered
to have resigned for Good Reason unless either (i) the Award Certificate
includes such provision or (ii) the Participant is party to an employment,
severance or similar agreement with the Company or an Affiliate that includes
provisions in which the Participant is permitted to resign for Good Reason.  Any
Awards shall thereafter continue or lapse in accordance with the other
provisions of the Plan and the Award Certificate.  To the extent that this
provision causes Incentive Stock Options to exceed the dollar limitation set
forth in Code Section 422(d), the excess Options shall be deemed to be
Nonstatutory Stock Options.

 

(b)Awards not Assumed or Substituted by Surviving Entity.  Upon the occurrence
of a Change in Control, and except with respect to any Awards assumed by the
Surviving Entity or otherwise equitably converted or substituted in connection
with the Change in Control in a manner approved by the Committee or the Board:
(i) outstanding Options, SARs, and other Awards in the nature of rights that may
be exercised shall become fully exercisable, (ii) time-based vesting
restrictions on outstanding Awards shall lapse, and (iii) the target payout
opportunities attainable under outstanding performance-based Awards shall be
deemed to have been fully earned as of the effective date of the Change in
Control based upon (A) an assumed achievement of all relevant performance goals
at the “target” level if the Change in Control occurs during the first half of
the applicable performance period, or (B) the actual level of achievement of all
relevant performance goals against target measured as of the date of the Change
in Control, if the Change in Control occurs during the second half of the
applicable performance period, and, in either such case, subject to Section
17.3, there shall be a prorata payout to Participants within sixty (60) days
following the Change in Control (unless a later date is required by Section 17.3
hereof), based upon the length of time within the performance period that has
elapsed prior to the Change in Control.  Any Awards shall thereafter continue or
lapse in accordance with the other provisions of the Plan and the Award
Certificate.  To the extent that this provision causes Incentive Stock Options
to exceed the dollar limitation set forth in Code Section 422(d), the excess
Options shall be deemed to be Nonstatutory Stock Options.

 

- 19 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

14.8.ACCELERATION FOR ANY OTHER REASON.  Regardless of whether an event has
occurred as described in Section 14.6 or 14.7 above, the Committee may in its
sole discretion at any time determine that all or a portion of a Participant’s
Options, SARs, and other Awards in the nature of rights that may be exercised
shall become fully or partially exercisable, that all or a part of the
time-based vesting restrictions on all or a portion of the outstanding Awards
shall lapse, and/or that any performance-based criteria with respect to any
Awards shall be deemed to be wholly or partially satisfied, in each case, as of
such date as the Committee may, in its sole discretion, declare.  The Committee
may discriminate among Participants and among Awards granted to a Participant in
exercising its discretion pursuant to this Section 14.8.  Notwithstanding
anything in the Plan, including this Section 14.8, the Committee may not
accelerate the payment of any Award if such acceleration would violate Section
409A(a)(3) of the Code.

 

14.9.FORFEITURE EVENTS.  Awards under the Plan shall be subject to any
compensation recoupment policy that the Company may adopt from time to time that
is applicable by its terms to the Participant.  In addition, the Committee may
specify in an Award Certificate that the Participant’s rights, payments and
benefits with respect to an Award shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but shall not be limited to, (i) termination of
employment for cause, (ii) violation of material Company or Affiliate policies,
(iii) breach of noncompetition, confidentiality or other restrictive covenants
that may apply to the Participant, (iv) other conduct by the Participant that is
detrimental to the business or reputation of the Company or any Affiliate, or
(v) a later determination that the vesting of, or amount realized from, a
Performance Award was based on materially inaccurate financial statements or any
other materially inaccurate performance metric criteria, whether or not the
Participant caused or contributed to such material inaccuracy.

 

14.10.SUBSTITUTE AWARDS.  The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation.  The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

 

ARTICLE 15

CHANGES IN CAPITAL STRUCTURE

 

15.1.MANDATORY ADJUSTMENTS.  In the event of a nonreciprocal transaction between
the Company and its stockholders that causes the per-share value of the Stock to
change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the Committee
shall make such adjustments to the Plan and Awards as it deems necessary, in its
sole discretion, to prevent dilution or enlargement of rights immediately
resulting from such transaction.  Action by the Committee may include: (i)
adjustment of the number and kind of shares that may be delivered under the
Plan; (ii) adjustment of the number and kind of shares subject to outstanding
Awards; (iii) adjustment of the exercise price of outstanding Awards or the
measure to be used to determine the amount of the benefit payable on an Award;
and (iv) any other adjustments that the Committee determines to be
equitable.  Notwithstanding the foregoing, the Committee shall not make any
adjustments to outstanding Options or SARs that would constitute a modification
or substitution of the stock right under Treas. Reg. Section 1.409A-1(b)(5)(v)
that would be treated as the grant of a new stock right or change in the form of
payment for purposes of Code Section 409A.  Without limiting the foregoing, in
the event of a subdivision of the outstanding Stock (stock-split), a declaration
of a dividend payable in Shares, or a combination or consolidation of the
outstanding Stock into a lesser number of

- 20 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

Shares, the authorization limits under Section 5.1 and Section 5.4 shall
automatically be adjusted proportionately, and the Shares then subject to each
Award shall automatically, without the necessity for any additional action by
the Committee, be adjusted proportionately without any change in the aggregate
purchase price therefor.  

 

15.2DISCRETIONARY ADJUSTMENTS.  Upon the occurrence or in anticipation of any
corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 15.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
non-forfeitable and exercisable (in whole or in part) and will expire after a
designated period of time to the extent not then exercised, (iii) that Awards
will be assumed by another party to a transaction or otherwise be equitably
converted or substituted in connection with such transaction, (iv) that
outstanding Awards may be settled by payment in cash or cash equivalents equal
to the excess of the fair market value of the underlying Stock, as of a
specified date associated with the transaction (or the per-shares transaction
price), over the exercise or base price of the Award, (v) that performance
targets and performance periods for Performance Awards will be modified, or (vi)
any combination of the foregoing.  The Committee’s determination need not be
uniform and may be different for different Participants whether or not such
Participants are similarly situated.  

 

15.3GENERAL.  Any discretionary adjustments made pursuant to this Article 15
shall be subject to the provisions of Section 16.2.  To the extent that any
adjustments made pursuant to this Article 15 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.

 

ARTICLE 16

AMENDMENT, MODIFICATION AND TERMINATION

 

16.1.AMENDMENT, MODIFICATION AND TERMINATION.  The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan without
stockholder approval; provided, however, that if an amendment to the Plan would,
in the reasonable opinion of the Board or the Committee, would constitute a
material change requiring stockholder approval under applicable laws, policies
or regulations or the applicable listing or other requirements of an Exchange,
then such amendment shall be subject to stockholder approval; and provided,
further, that the Board or Committee may condition any other amendment or
modification on the approval of stockholders of the Company for any reason,
including by reason of such approval being necessary or deemed advisable (i) to
comply with the listing or other requirements of an Exchange, or (ii) to satisfy
any other tax, securities or other applicable laws, policies or regulations.
Except for any mandatory adjustments to the Plan and Awards contemplated by
Section 15.1, without the prior approval of the stockholders of the Company, the
Plan may not be amended to permit: (i) the exercise price or base price of an
Option or SAR to be reduced, directly or indirectly, (ii) an Option or SAR to be
cancelled in exchange for cash, other Awards, or Options or SARs with an
exercise or base price that is less than the exercise price or base price of the
original Option or SAR, or otherwise, or (iii) the Company to repurchase an
Option or SAR for value (in cash or otherwise) from a Participant if the current
Fair Market Value of the Shares underlying the Option or SAR is lower than the
exercise price or base price per share of the Option or SAR.

 

16.2.AWARDS PREVIOUSLY GRANTED.  At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:

 

- 21 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

(a)Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
or termination (with the per-share value of an Option or SAR for this purpose
being calculated as the excess, if any, of the Fair Market Value as of the date
of such amendment or termination over the exercise or base price of such Award);

 

(b)The original term of an Option or SAR may not be extended without the prior
approval of the stockholders of the Company;

 

(c)Except as otherwise provided in Article 15, without the prior approval of the
stockholders of the Company: (i) the exercise price or base price of an Option
or SAR may not be reduced, directly or indirectly, (ii) an Option or SAR may not
be cancelled in exchange for cash, other Awards, or Options or SARs with an
exercise or base price that is less than the exercise price or base price of the
original Option or SAR, or otherwise, and (iii) the Company may not repurchase
an Option or SAR for value (in cash or otherwise) from a Participant if the
current Fair Market Value of the Shares underlying the Option or SAR is lower
than the exercise price or base price per share of the Option or SAR; and

 

(d)No termination, amendment, or modification of the Plan shall adversely affect
any Award previously granted under the Plan, without the written consent of the
Participant affected thereby.  An outstanding Award shall not be deemed to be
“adversely affected” by a Plan amendment if such amendment would not reduce or
diminish the value of such Award determined as if the Award had been exercised,
vested, cashed in or otherwise settled on the date of such amendment (with the
per-share value of an Option or SAR for this purpose being calculated as the
excess, if any, of the Fair Market Value as of the date of such amendment over
the exercise or base price of such Award).

 

16.3.COMPLIANCE AMENDMENTS.  Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, the Board may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder.  By accepting an Award under
this Plan, a Participant agrees to any amendment made pursuant to this Section
16.3 to any Award granted under the Plan without further consideration or
action.

 

ARTICLE 17

GENERAL PROVISIONS

 

17.1.RIGHTS OF PARTICIPANTS.  

 

(a)No Participant or any Eligible Participant shall have any claim to be granted
any Award under the Plan.  Neither the Company, its Affiliates nor the Committee
is obligated to treat Participants or Eligible Participants uniformly, and
determinations made under the Plan may be made by the Committee selectively
among Eligible Participants who receive, or are eligible to receive, Awards
(whether or not such Eligible Participants are similarly situated).

 

(b)Nothing in the Plan, any Award Certificate or any other document or statement
made with respect to the Plan, shall interfere with or limit in any way the
right of the Company or any Affiliate to terminate any Participant’s employment
or status as an officer, or any

- 22 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

Participant’s service as a director, at any time, nor confer upon any
Participant any right to continue as an employee, officer, or director of the
Company or any Affiliate, whether for the duration of a Participant’s Award or
otherwise.

 

(c)Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company or any Affiliate and, accordingly, subject
to Article 16, this Plan and the benefits hereunder may be terminated at any
time in the sole and exclusive discretion of the Committee without giving rise
to any liability on the part of the Company or any of its Affiliates.

 

(d)No Award gives a Participant any of the rights of a stockholder of the
Company unless and until Shares are in fact issued to such person in connection
with such Award.

 

17.2.WITHHOLDING.  The Company or any Affiliate shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company or
such Affiliate, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any exercise, lapse of restriction or other taxable event
arising as a result of the Plan. The obligations of the Company under the Plan
will be conditioned on such payment or arrangements, and the Company or such
Affiliate will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the
Participant.  Unless otherwise determined by the Committee at the time the Award
is granted or thereafter, any such withholding requirement may be satisfied, in
whole or in part, by withholding from the Award Shares having a Fair Market
Value on the date of withholding equal to the amount required to be withheld in
accordance with applicable tax requirements, all in accordance with such
procedures as the Committee approves (which procedures may permit withholding up
to the maximum individual statutory rate in the applicable jurisdiction as may
be permitted under then-current accounting principles to qualify for equity
classification).  All such elections shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

 

17.3. SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.  

 

(a)General. It is intended that the payments and benefits provided under the
Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code.  The Plan and all Award
Certificates shall be construed in a manner that effects such
intent.  Nevertheless, the tax treatment of the benefits provided under the Plan
or any Award is not warranted or guaranteed.  Neither the Company, its
Affiliates nor their respective directors, officers, employees or advisers
(other than in his or her capacity as a Participant) shall be held liable for
any taxes, interest, penalties or other monetary amounts owed by any Participant
or other taxpayer as a result of the Plan or any Award.

 

(b)Definitional Restrictions. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, to the extent that any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code (“Non-Exempt Deferred Compensation”) would otherwise be payable or
distributable, or a different form of payment (e.g., lump sum or installment) of
such Non-Exempt Deferred Compensation would be effected, under the Plan or any
Award Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such Non-Exempt Deferred
Compensation will not be payable or distributable to the Participant, and/or
such different form of payment will not be effected, by reason of such
circumstance unless the circumstances giving rise to such Change in Control,
Disability or separation from service meet any description or

- 23 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

definition of “change in control event”, “disability” or “separation from
service”, as the case may be, in Section 409A of the Code and applicable
regulations (without giving effect to any elective provisions that may be
available under such definition).  This provision does not affect the dollar
amount or prohibit the vesting of any Award upon a Change in Control, Disability
or separation from service, however defined.  If this provision prevents the
payment or distribution of any amount or benefit, or the application of a
different form of payment of any amount or benefit, such payment or distribution
shall be made at the time and in the form that would have applied absent the
non-409A-conforming event.

 

(c)Allocation among Possible Exemptions. If any one or more Awards granted under
the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. Section 1.409A-1(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company (acting through the CEO or the Committee, in the case of executive
officers and directors, or the Head of Human Resources, in the case of
Participants other than executive officers and directors) shall determine which
Awards or portions thereof will be subject to such exemptions.

 

(d)Six-Month Delay in Certain Circumstances. Notwithstanding anything in the
Plan or in any Award Certificate to the contrary, if any amount or benefit that
would constitute Non-Exempt Deferred Compensation would otherwise be payable or
distributable under this Plan or any Award Certificate by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee, then, subject to any permissible acceleration of
payment by the Committee under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic
relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes):

 

(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following the Participant’s
separation from service will be accumulated through and paid or provided on the
first day of the seventh month following the Participant’s separation from
service (or, if the Participant dies during such period, within 30 days after
the Participant’s death) (in either case, the “Required Delay Period”); and

 

(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

 

(e)Installment Payments.  If, pursuant to an Award, a Participant is entitled to
a series of installment payments, such Participant’s right to the series of
installment payments shall be treated as a right to a series of separate
payments and not to a single payment.  For purposes of the preceding sentence,
the term “series of installment payments” has the meaning provided in Treas.
Reg. Section 1.409A-2(b)(2)(iii) (or any successor thereto).

 

(f)Timing of Release of Claims.  Whenever an Award conditions a payment or
benefit on the Participant’s execution and non-revocation of a release of
claims, such release must be executed and all revocation periods shall have
expired within 60 days after the date of termination of the Participant’s
employment; failing which such payment or benefit shall be forfeited.  If such
payment or benefit is exempt from Section 409A of the Code, the Company may
elect to make or commence payment at any time during such 60-day period.  If
such payment or benefit constitutes Non-Exempt Deferred Compensation, then,
subject to subsection (d) above, (i) if such 60-day period begins and ends in a
single calendar year, the Company may make or commence payment at any time
during such period at its discretion, and (ii) if such 60-

- 24 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

day period begins in one calendar year and ends in the next calendar year, the
payment shall be made or commence during the second such calendar year (or any
later date specified for such payment under the applicable Award), even if such
signing and non-revocation of the release occur during the first such calendar
year included within such 60-day period.  In other words, a Participant is not
permitted to influence the calendar year of payment based on the timing of
signing the release.

 

(g)Permitted Acceleration.  The Company shall have the sole authority to make
any accelerated distribution permissible under Treas. Reg. Section
1.409A-3(j)(4) to Participants of deferred amounts, provided that such
distribution(s) meets the requirements of Treas. Reg. Section 1.409A-3(j)(4).  

 

17.4.UNFUNDED STATUS OF AWARDS.  The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation.  With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Certificate shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate.  In its sole
discretion, the Committee may authorize the creation of grantor trusts or other
arrangements to meet the obligations created under the Plan to deliver Shares or
payments in lieu of Shares or with respect to Awards.  This Plan is not intended
to be subject to ERISA.

 

17.5.RELATIONSHIP TO OTHER BENEFITS.  No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company or any
Affiliate unless provided otherwise in such other plan.  Nothing contained in
the Plan will prevent the Company from adopting other or additional compensation
arrangements, subject to stockholder approval if such approval is required; and
such arrangements may be either generally applicable or applicable only in
specific cases.

 

17.6.EXPENSES.  The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

 

17.7.TITLES AND HEADINGS.  The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

 

17.8.GENDER AND NUMBER.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

17.9.FRACTIONAL SHARES.  No fractional Shares shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding up or down.

 

17.10.GOVERNMENT AND OTHER REGULATIONS.

 

(a)Notwithstanding any other provision of the Plan, no Participant who acquires
Shares pursuant to the Plan may, during any period of time that such Participant
is an affiliate of the Company (within the meaning of the rules and regulations
of the Securities and Exchange Commission under the 1933 Act), sell such Shares,
unless such offer and sale is made (i) pursuant to an effective registration
statement under the 1933 Act, which is current and includes the Shares

- 25 -

 

 

 

--------------------------------------------------------------------------------

                                                                                                

to be sold, or (ii) pursuant to an appropriate exemption from the registration
requirement of the 1933 Act, such as that set forth in Rule 144 promulgated
under the 1933 Act.

 

(b)Notwithstanding any other provision of the Plan, if at any time the Committee
shall determine that the registration, listing or qualification of the Shares
covered by an Award upon any Exchange or under any foreign, federal, state or
local law or practice, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of, or in connection with, the
granting of such Award or the purchase or receipt of Shares thereunder, no
Shares may be purchased, delivered or received pursuant to such Award unless and
until such registration, listing, qualification, consent or approval shall have
been effected or obtained free of any condition not acceptable to the
Committee.  Any Participant receiving or purchasing Shares pursuant to an Award
shall make such representations and agreements and furnish such information as
the Committee may request to assure compliance with the foregoing or any other
applicable legal requirements.  The Company shall not be required to issue or
deliver any certificate or certificates for Shares under the Plan prior to the
Committee’s determination that all related requirements have been
fulfilled.  The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.

 

17.11.GOVERNING LAW.  To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of Delaware.

 

17.12.SEVERABILITY.  In the event that any provision of this Plan is found to be
invalid or otherwise unenforceable under any applicable law, such invalidity or
unenforceability will not be construed as rendering any other provisions
contained herein as invalid or unenforceable, and all such other provisions will
be given full force and effect to the same extent as though the invalid or
unenforceable provision was not contained herein.

 

17.13.NO LIMITATIONS ON RIGHTS OF COMPANY.  The grant of any Award shall not in
any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.  The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person.  If the Committee so directs, the
Company may issue or transfer Shares to an Affiliate, for such lawful
consideration as the Committee may specify, upon the condition or understanding
that the Affiliate will transfer such Shares to a Participant in accordance with
the terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

 

*******************

 

- 26 -

 

 

 

--------------------------------------------------------------------------------

 

The foregoing is hereby acknowledged as being the CommScope Holding Company,
Inc. Amended and Restated 2013 Long-Term Incentive Plan, which was amended and
restated by the Compensation Committee of the Board effective as of February 21,
2017.

 

 

 

 

COMMSCOPE HOLDING COMPANY, INC.

 

 

 

 

 

 

By:

/s/ Frank B. Wyatt, II

 

 

 

 

 

 

Its:

Senior Vice President

 

 